NO. 07-12-0165-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                        PANEL C

                                 AUGUST 15, 2012
                         ______________________________

                           DAMIEN HERNANDEZ CORTEZ,

                                                            Appellant

                                          v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 62,862-D; HON. DON EMERSON, PRESIDING
                        _______________________________

                             On Motion For Rehearing
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before the court is a motion for rehearing filed by Damien Hernandez

Cortez. We dismissed his appeal due to the absence of a properly executed certificate

of right to appeal.   But in doing so, we also indicated that we would reconsider the

decision should a valid certificate filed within the period allowed for rehearing. None

was. Nor does the motion for rehearing indicate whether appellant attempted to secure

such a document from the trial court.
       As indicated in our original order of dismissal, Texas Rule of Appellate Procedure

25.2(d) mandates that “the appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Some may

question the rule’s sensibility. Some may think the proper course would be to dispense

with it. Yet, as long as it exists, our judicial duty obligates us to abide by it.

       Simply put, we cannot pick and choose which rules to follow. So too must we

avoid resurrecting double standards wherein the court’s are free to ignore rules while

requiring others to follow them.      Accordingly, we overrule the motion for rehearing.

Appellant is free to seek relief from the Court of Criminal Appeals, the forum that

enacted the rule.



                                                    Brian Quinn
                                                    Chief Justice



Publish.




                                               2